     Case 5:19-cv-00011-DPM-JJV Document 61 Filed 12/22/20 Page 1 of 2




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SHAUL SHIRHASHIRIM
ADC #140176                                                  PLAINTIFF

v.                     No. 5:19-cv-11-DPM-JJV

WALTER WASHINGTON,
Lieutenant, Varner Unit                                   DEFENDANT

                                ORDER
     The February 2021 trial date has generated a dispute about when
Shirhashirim' s appointed lawyer can inspect Varner Unit's Cell Block 2,
Zone 2, Cell 241. Washington appeals Judge Volpe's decision, Doc. 57,
which decided that the inspection could occur in January with
appropriate protective measures.      Judge Volpe didn't clearly err or
misapply the law in allowing the inspection to go forward, FED. R. CIV.
P. 72(a). But, the Court can't try this case on 22 February 2021 because
it will be trying criminal cases that week.       Therefore, the trial is
continued to 27 September 2021. The need for a prompt inspection is
thus eliminated. And the inspection is postponed until May or June.
It must be conducted under the terms already set by Judge Volpe-as
revised by him, or agreed by the parties, depending on virus conditions
at Varner next spring.      Appeal, Doc. 58, denied as moot.             An
Amended Final Scheduling Order will issue.
Case 5:19-cv-00011-DPM-JJV Document 61 Filed 12/22/20 Page 2 of 2




So Ordered.

                                                v
                             D .P. Marshall Jr.
                             United States District Judge




                              -2-
